Title: John Adams to Abigail Adams, 30 June 1774
From: Adams, John
To: Adams, Abigail


     
      My Dr.
      York June 30th, 1774
     
     I have nothing to do here, but to take the Air, enquire for News, talk Politicks and write Letters.
     This Town has the best Air I ever breathed. It is very level and there are no Mountains or Hills to obstruct the free Course of the Air, upon any Point of Compass for 8 or 10 Miles. It lies upon the Sea on the south And has a River running through it. The Weather has been inexpressibly fine all this Week. The Air is as clear, as bright, as springy, as you can conceive. Braintree Air is thick and unelastic in Comparison of this. What then is that of Boston?
     I regret that I cannot have the Pleasure of enjoying this fine Weather, with my Family, and upon my farm.—Oh, how often am I there! I have but a dull Prospect before me. I have no hope of reaching Braintree, under a Fortnight from this Day, if I should in twenty days.
     I regret my Absence from the County of Suffolk this Week on another Account. If I was there I could converse with the Gentlemen, who are bound with me for Phyladelphia. I could turn the Course of my Reading and Studies to such subjects of Law and Politicks and Commerce as may come, in Play, at the Congress. I might be furbishing up my old Reading in Law and History, that I might appear with less Indecency before a Variety of Gentlemen, whose Educations, Travel, Experience, Family, Fortune, and every Thing will give them a vast Superiority to me, and I fear to some of my Companions.
     This Town of York is a Curiosity, in several Views. The People here are great Idolaters of the Memory of their former Minister Mr. Moody. Deacon Sayward says, and the rest of them generally think, that Mr. Moody was one of the greatest Men and best Saints, who have lived since the Days of the Apostles. He had an Ascendency, an Authority over the People here as absolute, as that of any Prince in Europe not excepting his Holiness.
     This he acquired by a Variety of Means. In the first Place he settled in the Place without any Contract. His professed Principle was that no Man should be hired to preach the Gospell, but that the Minister should depend upon the Charity, Generosity, and Benevolence of the People. This was very flattering to their Pride. And left Room for their Ambition to display itself, in an Emulation among them, which should be most bountifull and ministerial.
     In the next Place, he acquired the Character of firm Trust in Providence. A Number of Gentlemen came in one day, when they had nothing in the House. His Wife was very anxious, they say, and asked him what they should do? “Oh, never fear, trust Providence, make a fire in the oven, and you will have something.” Very soon a Variety of every Thing that was good was sent in, and by one O Clock they had a Splendid Dinner.
     He had also the Reputation of enjoying intimate Communications with the Deity, and of having a great Interest in the Court of Heaven by his Prayers.
     He always kept his Musquet in order and was fond of Shooting. On a Time, they say, he was out of Provisions. There came along two wild Geese. He takes Gun and crys if it please God I kill both, I will send the fattest to the poorest Person in this Parish. He shot and kill’d both, ordered them, plucked, and then sent the fattest to a poor Widow, leaving the other which was a very poor one at home, to the great Mortification of his Lady. But his Maxim was perform unto the Lord thy Vow.
     But the best Story I have heard Yet, was his Doctrine in a Sermon from this Text—Lord what shall We do? The Doctrine was, That when a Person or People are in a state of Perplexity, and know not what to do, they ought never to do they know not what? This is applicable to the Times.
     He brought his People into a remarkable Submission and Subjection to their Spiritual Rulers, which continues to this Day. Lyman their present Parson, does and says as he pleases, is a great Tory and as odd as Moody.
     
      John Adams
     
    